Heydeneeldt, Justice,
delivered the opinion of the court.
This was a bill in equity, to set aside a judgment which was improperly obtained; the reasons assigned are, that there was no cause of action and no notice to the parties. This remedy is well recognized in all courts having chancery jurisdiction, and the case made out by the complainants is one which fully entitles them to the interposition of the court.
The Chancellor having heard the evidence, and decided that the parties were entitled to the relief sought, we see nothing, either in the pleadings or statement of the case, which will authorize this court to disturb the decree.
Affirmed, with costs.